Holderman, J. This matter comes before the Court upon motion of Claimant for default judgment. This has been a case of many continuances and of long duration. Respondent has not filed any objection to Claimant’s motion for default judgment. At the time of oral argument in this matter, Respondent objected to the entry of a default order. Respondent stated at that time that the facts in the case have been made of record and there was sufficient evidence in the record for the Court to make a decision on the merits of the claim. The Court has reviewed the abstract of record, brief and argument of Claimant, oral arguments made by both parties, and is of the opinion that the motion for default order should be granted. An award is hereby entered in favor of Claimant in the amount of $8,839.26.